DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 12/02/2021 is acknowledged. 
Claims 12-18  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.


Reference of prior art 

Streett.  (US 20160229299, Transportable Ground Station For An Unmanned Aerial Vehicle).
Kamradt.  (US 20150123462, Fueling Station For Unmaned Arial Vehicle Of The Vertical Takeoff Types).
Lussier et al.  (US 8439301, Systems And Methods For Deployment And Operation Of Unmanned Aerial Vehicles).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Streett.

Re claim 1    Referring to the figures and the Detailed Description, Streett discloses:

An unmanned aerial vehicle (UAV) system, comprising:
 a launcher (10), comprising:
 one or more containers (12), each container configured to house one or more UAVs (12), each container comprising an orientation and charging module configured to mechanically position the UAV within the hangar and facilitate electrical mating and charging of a battery in the UAV (14, 20); and 
a power generation and storage subsystem comprising at least one of a photovoltaic cell, a portable generator, and a wind turbine for supplying power to the UAV system (24 and 22, electronics box 22 may include battery-recharging circuitry).

Re claim 2    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 1, wherein the UAV is a VTOL UAV (18).

Re claim 3    Referring to the figures and the Detailed Description, Streett discloses:
The UAV system of claim 1, wherein the UAV is a multi-rotor helicopter (¶ 0001).

Re claim 4    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 3, wherein the multi-rotor helicopter is a quad-rotor helicopter (¶ 0001).

Re claim 5    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 1, wherein the UAV is a hybrid VTOL/fixed-wing UAV (18).

Re claim 7    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 1, wherein the launcher is mounted on a fixed support structure (fig. 2. Item, 12).

Re claim 8    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 1, wherein the launcher is mounted on a mobile support structure (fig. 4. Item, 12).

Re claim 9    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 1, wherein the launcher is mounted on a waterborne vessel (¶ 0025).

Re claim 10    Referring to the figures and the Detailed Description, Streett discloses:
 The UAV system of claim 1, further comprising a command and control subsystem and a communications subsystem configured to allow manual UAV launch by a remote operator (¶ 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Streett and further in view of Kamradt.

Re claim 6    Referring to the figures and the Detailed Description, Streett fails to teach as disclosed by Kamradt:  The UAV system of claim 1, further comprising a security subsystem configured to permit remote monitoring an area around the UAV system (0009).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kamradt teachings of a security subsystem configured to permit remote monitoring an area around the UAV system into the Streett to detect any tampering with the UAV system.

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Streett and further in view of Lussier.

Re claim 11    Referring to the figures and the Detailed Description, Streett fails to teach as disclosed by Lussier:  The UAV system of claim 1, further comprising a command and control subsystem and a communications subsystem configured to allow automatic UAV launch in response to a signal from a remote sensor (col. 10, l 64- col. 11, l 3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Lussier teachings of a command and control subsystem and a communications subsystem configured to allow automatic UAV launch in response to a signal from a remote sensor into the Streett to provide immediate response in case of detecting an intruder to save time.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642